Citation Nr: 1619233	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-32 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, with additional service in the National Guard from 1985 to 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, August 2009, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In February 2013, the Board remanded this matter for additional evidentiary development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left knee disability, diagnosed as degenerative joint disease of the left knee, status post total knee replacement, is not related to his military service.

2.  The Veteran's current bilateral hip disability, diagnosed as degenerative joint disease of the bilateral hips, is not related to his military service.

3.  The Veteran's current back disability, diagnosed as mechanical low back strain, degenerative changes of the cervical and lumbar spine, and spondylosis of L5-S1,  is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2006 and September 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki,  23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his claims seeking service connection for left knee, bilateral hip, and back disabilities.  He attributed these conditions to his inservice activities as a marathon runner, and further discussed the treatment history and symptomatology of each.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the Board's February 2013 remand have been completed.  Specifically, the AOJ requested additional evidence from the Veteran in a February 2013 letter; obtained updated treatment records from the VA medical center in Des Moines, Iowa; obtained new VA examinations and opinions in March 2013, and then issued a supplemental statement of the case in March 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A.  § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).  

Moreover, where a veteran served continuously for 90 days or more on active duty during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, the presumption is potentially not applicable in cases involving claims for service connection based on periods of ACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is  no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically    on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed left knee, bilateral hip, and back disabilities secondary to his inservice activities as a marathon runner.  Specifically, he claims that the long-term overuse of his knees as a member of the National Guard marathon team led to his left knee disability, and proximately to his hip and back disabilities.

The Veteran has been diagnosed during the course of the appeal with degenerative joint disease of the left knee, status post total knee replacement; degenerative joint disease of the bilateral hips; and mechanical low back strain, degenerative changes of the lumbar and cervical spine, and spondylosis of L5-S1.  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question now becomes whether any of these disabilities are related to the Veteran's military service.

The Veteran served on active duty in the Army from June 1967 to June 1969.  He then had additional Reserve service, plus service in the National Guard from 1985 to 1990.   The Veteran's service treatment records are silent as to any inservice complaints of or treatment for left knee, bilateral hip, or spine disabilities.  His May 1969 separation examination listed his feet, lower extremities and spine as normal  A medical history report completed at that time noted that the Veteran denied having any history of recurrent back pain, a trick or locked knee, arthritis or rheumatism, lameness, or bone, joint or other deformity.  

Service personnel records show orders for the Veteran to travel to various locations for either training for or participation in marathon events.  Specifically, these orders cover the periods of April 29, 1988 to May 2, 1988; May 5, 1989 to May 7, 1989; and May 4, 1990 to May 6 1990.  Thus, the Veteran's service personnel records confirm his contentions that he trained for and ran in marathon events during his National Guard service.

Each of these orders lists 32 U.S.C. § 502(f) and a National Guard memorandum   as the authority through which the Veteran was ordered to this "active duty special work."  The relevant VA regulation, 38 C.F.R. § 3.6, holds that duty other than full time duty performed by a member of the National Guard of any State, to include under 32 U.S.C. § 502, constitutes INACDUTRA.  38 C.F.R. § 3.6.  For purposes of compensation, "active military, naval or air service" only includes inactive duty for training in which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.303.

The first post service complaint or diagnosis of a left knee, bilateral hip, or spine disability was in March 2001.  Specifically, a March 2001 private treatment report noted the Veteran's complaints of intermittent back pain ever since a motor vehicle accident in 1983.  The report concluded with an assessment of recurrent back pain, possibly related to disk disease.  

A March 2002 private treatment report noted the Veteran's complaints of left knee pain.  The physician noted that the Veteran could run in the marathon if he was able, and that "we can scope him after his marathon."  A June 2002 private treatment report noted that the Veteran was an avid runner.  A December 2002 private treatment report noted that he had just completed running Pike's Peak marathon.  

A July 2003 private treatment report noted that the Veteran had completed the Pike's Peak marathon, but that he recently had a twisting injury to his left knee, and that    he has had significant problems ever since.  The report noted that the Veteran was unable to fully straighten out his knee, and it has been catching and swelling.  The report concluded with an assessment of left knee loose body and medial meniscus tear.  

A July 2003 operative report noted that the Veteran underwent a left knee arthroscopy with partial medial meniscectomy, removal of loose bodies, chondroplasty of femoral trochlea, and excision of osteophyte.  Subsequent treatment reports revealed ongoing problems in his left knee, and in May 2006, he underwent a left total knee arthroplasty.  

A July 2006 MRI of the lumbar spine revealed moderate spondylosis with disc degeneration, most severe at L5-S1; disc bulging, spur formation of the vertebral endplates; and moderate facet osteoarthritis at each level from L2-L3 through      L5-S1.

A May 2007 MRI of the cervical spine noted the Veteran's history of neck and  back pain, status post a motor vehicle accident on May 23, 2007.  The MRI concluded with an impression of multilevel degenerative disc disease, with mild canal narrowing between C3-C4 and C6-C7.  

A June 2007 statement from the Veteran noted that his vehicle was struck from behind while he waited at a stop light.  He indicated that his neck was stiff and sore for two weeks after this incident, and that his knee, which had been injured before, now seemed more unstable than before.  

A May 2008 private treatment letter was received from D.F., M.D.  The letter noted that the Veteran had chronic pain in his neck, upper back, lower back, bilateral hips, and left knee.  The report noted that the Veteran had run marathons as part of his military service, which included training for and running in marathons while in the National Guard.  Dr. F. then opined, based upon the information provided from the Veteran and his physical examination, that the Veteran's injuries "are related to his long distance running which, apparently, took place while in the military."

In May 2010, a VA general medical examination was conducted.  The report of this examination noted the Veteran's complaints of pain in the left knee, low back, and left buttock's area beginning in the 1990s, which has progressively worsened since.  X-ray examination of the hips revealed an impression of degenerative joint disease involving both hips.  The report concluded with diagnoses of mechanical low back strain, left hip strain, status post left total knee replacement with poor rehab.  The VA physician further commented that there was significant medial and lateral instability of the left knee, and that this results in left lower extremity weakness.  The examiner also noted that there was similar degenerative joint disease in both hips.

The Veteran underwent a VA examination of the back in May 2013.  The examination report noted the Veteran's narrative history of back pain beginning in 2003, about the same time as his left hip and knee.  The report included a summary of the Veteran's inservice and post service treatment history concerning his spine.  Following a physical examination, including x-ray examinations of the lumbar and cervical    spine, the report concluded with diagnoses of degenerative changes of the lumbar and cervical spine and spondylosis of L5-S1.  

VA examinations of the hips and knees were also conducted in May 2013.  The examination reports noted the Veteran's complaints of left knee and bilateral hip pain, worse on the left, since 2003.  The report noted that the Veteran's service treatment reports were silent as to any complaints of or treatment for a knee or hip disability.  Following a physical examination, the examination report concluded with diagnoses of degenerative joint disease of the left knee, status post total knee replacement, and degenerative joint disease of the bilateral hips.

Based upon the physical examinations of the Veteran, discussing the history of     these conditions with the Veteran, physical examinations of him, and a review of his claims file, the VA examiner opined that it was less likely as not that the Veteran's claimed knee, bilateral hip and back disabilities were proximately due to or caused   by an injury during his military service.  In support of this opinion, the VA examiner noted that there was no evidence of complaint, treatment or diagnosis of a knee,     hip, or back disability during the Veteran's military service, including his periods     of INACDUTRA service in April/May 1988, May 1989, and May 1990.  The VA examiner further noted that the first treatment for any of these conditions came many years after the Veteran's military service in 2001.  The VA examiner also referenced multiple studies indicating that injuries from running are multifactorial.  Lastly,       the VA examiner noted that the May 2008 opinion provide by D.F., M.D., was considered, but that this opinion, which was not based upon a review of the available treatment records and did not clearly correlate the Veteran's disabilities to his military service, was speculative in nature.

As a knee, hip, or back disability was not shown during service or within one year following discharge from active service, competent evidence linking any current knee, hip, or back condition with service is required to establish service connection.  

The Board finds the medical opinions rendered by the VA examiner in March   2013 to be significantly more probative than the Veteran's lay assertions and the May 2008 opinion from D.F., M.D.  In this regard, the 2013 VA examiner, after examining the Veteran and reviewing the claims file, determined the Veteran's current left knee, bilateral hip, and back disabilities were not related to his military service, and provided adequate rationale for the conclusions reached.  Accordingly, the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

While the Veteran believes that his current left knee, bilateral hip, and back disabilities are related to his military service activities of marathon running, as a      lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of these disabilities are matters not capable of lay observation, and require medical expertise to determine.   At his February 2012 Travel Board hearing, the Veteran testified that he first began  to experience symptoms of left knee, hip, and back pain in 1996, which is six years after his separation from military service.  No continuity of symptomatology is shown or alleged.  Accordingly, his opinion as to the diagnosis or etiology these disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced following service are in any way related to his current disabilities is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he  has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left knee, bilateral hip, and back disabilities is not competent medical evidence.  On this point, the Board finds the opinion of the VA examiner in March 2013 to be significantly more probative than the Veteran's lay assertions.

The Board also notes that there are some inconsistencies in the Veteran's contentions herein.  When asked at his June 2012 Travel Board hearing if he continued to run      in marathons after leaving the military, he stated that he had stopped.  See Hearing Transcript, p. 15.  Private treatment reports in 2002 and 2003, however, reflect that  he remained an avid runner and that he had just completed the Pike's Peak marathon.  Thus, his contentions concerning these claims are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date     on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

As for the May 2008 opinion of D.F., M.D., the Board finds this opinion to speculative in nature.  First, it is unclear what, if any, medical records were considered by Dr. F. in rendering this opinion.  The opinion also failed to indicate when the Veteran began to experience symptomatology of or receive treatment for any of these conditions; and did not address or consider the Veteran's post service physical activities.  As indicated above, the evidence indicates that the Veteran did not experience any pain in the left knee, hips, and spine until 1996, years after his active military service; and his post service activities included marathon running in 2002.

In contrast, the VA examiner's March 2013 medical opinions are specific as to     the facts of this case and were provided following examination of the Veteran, consideration of his contentions, and review of his claims file.  Accordingly, the Board finds the VA examiner's March 2013 opinions to carry significantly greater probative weight than the speculative opinion proffered herein by Dr. F.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for left knee, bilateral hip, and back disabilities.  While the Veteran's inservice history as a marathon runner is not disputed, the Veteran's statements regarding causation are not competent medical opinions.  See Jandreau, supra.  Moreover, the Board finds the VA examiner's March 2013 opinions that the Veteran's current left knee, bilateral hip, and back disabilities were "less likely than not" related to his military service to be the most probative evidence as to whether the Veteran currently has any left knee, bilateral hip, and back disabilities related to his military service.

Accordingly, the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for left knee, bilateral hip, and back disabilities.  As there is no doubt to be resolved, service connection for left knee, bilateral hip, and back disabilities is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a back disability is denied.


REMAND

The issue of entitlement to TDIU was most recently adjudicated by the AOJ in a March 2013 Supplemental Statements of the Case (SSOC).  

In March 2013, the RO issued a rating decision which granted an increased evaluation of 10 percent for the Veteran's service-connected hearing loss.  In August 2013, the RO issued a rating decision which granted an increased evaluation of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

A review of the March 2013 SSOC reveals that the adjudicator was not aware of the current disability evaluations assigned to either the Veteran's service-connected hearing loss or PTSD.  This amounts to a material defect in the March 2013 SSOC, and the AOJ must readjudicate this issue giving consideration to all evidence currently of record.  38 C.F.R. § 19.31. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since March 2013.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


